Order entered May 5, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00530-CV

                             IN RE LOWELL MERRITT, Relator

                 Original Proceeding from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 296-01387-2009

                                            ORDER
                           Before Justices Francis, Myers and Schenck

        Before the Court is relator’s motion for leave to attach an order declaring him a vexatious

litigant to his petition for writ of mandamus. By opinion and order dated April 28, 2015 we

denied relator’s petition for writ of mandamus. Accordingly, we DENY relator’s motion as

moot.


                                                       /s/   LANA MYERS
                                                             JUSTICE